STONE, J.

We deemit unnecessary to inquire whether the second count in the indictment is or is not good. *254The first seems unexceptionable; the finding is a general one ; and in such case, the rule is, to refer the finding to the good count. — Shaw v. The State, 18 Ala. 547; State v. Coleman, 5 Por. 32.
[2.] The indictment was for murder, and the conviction for manslaughter in the second degree. The person slain was a slave. It is contended, that we have no such offense as manslaughter in the second degree, when a slave is the subject of the homicide. ¥c can not assent to this proposition. We hold, that when a slave is unlawfully deprived of life, he is, under our laws, a reasonable creature in being, in whose homicide either a white person or a slave may commit the crime of murder or manslaughter. — State v. Coleman, supra; Flanegan’s case, 5 Ala. 477; State v. Jones, ib. 666 ; The State v. Abram, 10 Ala. 928; Seaborn v. The State, 20 Ala. 15; Dave v. The State, 22 Ala. 23; Carpenter v. The State, 23 Ala. 84; Eskridge v. The State, 25 Ala. 30; Bob v. The State, 29 Ala. 20; Oxford v. The State, 33 Ala. 416.
Under an indictment for murder, a prisoner may be convicted of manslaughter. — Code, §§ 3504, 3601; Bob v. The State, 29 Ala. 20; Henry v. The State, 33 Ala. 389.
The record is free from error, and the judgment of the circuit court is affirmed.